Case 7:18-cv-06712-KMK Document 73 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ARCH SPECIALTY INSURANCE
COMPANY,
Plaintiff, No. 18-CV-6712 (KMK)
v. OPINION & ORDER
TDL RESTORATION, INC.,
Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

In an Opinion & Order entered on March 31, 2021, the Court partially granted and
partially denied Plaintiff's Motion for Summary Judgment. (Op. & Order (“March 2021 Op.”)
24 (Dkt. No. 69).) In a footnote, the Court explained that it was “prepared to amend [its Opinion
&] Order and enter summary judgment for Plaintiff in the total amount of $164,135 ($158,157 +
$5,978)[,|” which reflected the Court’s calculation of the damages to which Plaintiff is entitled.
(id. at 21 & n.15.) The Court stated that “Plaintiff should notify the Court within one week of
the entry of [the Opinion &] Order whether it [was] willing to accept [the Court’s] determination
or would rather proceed with litigation regarding the additional $27,500 in putative exposure.”
(id. at 21.15.) On April 7, 2021, Plaintiff filed a letter notifying the Court that it was
“accept{ing] the Court’s determination[] as set forth in footnote 15 of the [Court’s Opinion &]
Order.” (Dkt. No. 70.)

Accordingly, the Court’s March 31, 2021 Opinion & Order is amended as follows:
Plaintiff's Motion for Summary Judgment is granted, and Plaintiff is entitled to collect $164,135

in damages, which reflects $158,157 in Additional Premium and $5,978 in Taxes and Fees. (See

 

 
Case 7:18-cv-06712-KMK Document 73 Filed 08/31/21 Page 2 of 2

March 2021 Op. 21.) The Clerk of Court is respectfully directed to enter judgment for Plaintiff

and close this case.

SO ORDERED.

Dated: August 31, 2021 /
White Plains, New York (Nt (ry

KENNE TH M. KARAS
United pe District Judge

 

 
